Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 18, 2022 has been entered.
Detailed Action
	This office action is a response to applicant’s communication submitted September 18, 2022 wherein the rejections of record in the previous action are traversed.  This application is a continuation of US application 14/672705, now US patent 10688116, filed March 30, 3015, which claims priority to foreign applications EP14162983.2, filed April 1, 2014, EP14176714.5, filed July 11, 2014, and EP14187223.4, filed October 1, 2014.
Claims 1-10 and 12-20 are pending in this application.
Claims 1-10 and 12-20 as amended are examined on the merits herein.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. (US patent 8080580, of record in previous action) in view of Frank. (Reference of record in previous action)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Mascitti et al. discloses SGLT2 inhibitor compounds for treating diseases in animals related to obesity, type 2 diabetes, and complications thereof. (column 2 lines 14-21) In a particular embodiment the compound is a crystal having a particular formula which is the same as formula (9) in instant claims 2 and 3. (column 3 lines 33-55) Diseases treatable by the claimed method include for example insulin resistance, hyperlipidemia, hyperinsulinemia, obesity, and hypertension. (column 4 lines 4-9) Mascitti et al. further discloses that animals treatable by the disclosed methods include horses. (column 5 lines 55-56) The compound can further be prepared as a cocrystal with L-proline. (column 6 lines 34-35) Complications of diabetes and metabolic syndrome are further described as including insulin resistance, hyperglycemia, atherosclerosis, peripheral vascular disease, and hypertension. (column 22 lines 29-53) Typical doses of the compound administered include about 0.01-1 mg/kg/day. (column 22 lines 62-67) Mascitti et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is laminitis, pituitary pars intermedia dysfunction, or equine metabolic syndrome.
	Frank discloses that equine metabolic syndrome (EMS) is a cluster of physiologic alterations associated with laminitis in horses and ponies. (p. 259 right column second paragraph) EMS also predisposes horses to develop pituitary pars intermedia dysfunction. (p. 259 right column last paragraph) EMS is typically associated with obesity (p. 260 left column second and third paragraphs) and insulin resistance. (p. 260 right column second paragraph) Treatment of EMS includes management of obesity, (p. 263 right column second paragraph) and management of insulin resistance (p. 64 left column second paragraph – right column fourth paragraph) with prevention of laminitis as a goal of treatment. (p. 264 right column last paragraph) Pharmacological therapies can be used to accelerate weight loss or improve insulin sensitivity. (p. 265 left column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Mascitti et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis or pituitary pars intermedia dysfunction, in order to treat these conditions.  One of ordinary skill in the art would have been motivated to treat these conditions because Frank discloses that obesity and insulin resistance are contributing factors to equine metabolic syndrome, and that treatment of obesity and IR is a major part of the management of EMS, as well as the prevention of laminitis.  Furthermore one of ordinary skill in the art would have reasonably expected success in practicing this method because Frank discloses that pharmacological treatment of IR and obesity is used in EMS to reduce the likelihood of additional laminitis episodes.
	With respect to the particular dose and schedule of administration described in claims 1 and 12-14, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse using the human dosage range described by Mascitti et al., and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables.
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 1, 4-10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US patent 8987323, of record in previous action) in view of Frank. (Reference of record in previous action)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Cai et al. discloses a crystalline form of a compound which is a SGLT2 inhibitor, and methods of using this compound for treating diseases and conditions affected by SGLT2 inhibition. (column 2 lines 35-46) The subject being treated can include animals such as horses. (column 4 lines 24-28) Diseases treatable include metabolic disorders such as diabetes mellitus, hyperglycemia, insulin resistance, metabolic syndrome, hyperinsulinemia, hypertension, obesity, and atherosclerosis. (column 4 lines 44-56) Cai et al. also discloses the compound as an L-proline complex. (column 7 lines 28-36) The compounds can be prepared in pharmaceutical forms for oral administration. (column 12 lines 7-18) The compounds can be administered in varying amounts between 1 and 4 times per day. (column 19 lines 43-57) Cai et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is laminitis, pituitary pars intermedia dysfunction, or equine metabolic syndrome.
	Frank discloses that equine metabolic syndrome (EMS) is a cluster of physiologic alterations associated with laminitis in horses and ponies. (p. 259 right column second paragraph) EMS also predisposes horses to develop pituitary pars intermedia dysfunction. (p. 259 right column last paragraph) EMS is typically associated with obesity (p. 260 left column second and third paragraphs) and insulin resistance. (p. 260 right column second paragraph) Treatment of EMS includes management of obesity, (p. 263 right column second paragraph) and management of insulin resistance (p. 64 left column second paragraph – right column fourth paragraph) with prevention of laminitis as a goal of treatment. (p. 264 right column last paragraph) Pharmacological therapies can be used to accelerate weight loss or improve insulin sensitivity. (p. 265 left column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Mascitti et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis or pituitary pars intermedia dysfunction, in order to treat these conditions.  One of ordinary skill in the art would have been motivated to treat these conditions because Frank discloses that obesity and insulin resistance are contributing factors to equine metabolic syndrome, and that treatment of obesity and IR is a major part of the management of EMS, as well as the prevention of laminitis.  Furthermore one of ordinary skill in the art would have reasonably expected success in practicing this method because Frank discloses that pharmacological treatment of IR and obesity is used in EMS to reduce the likelihood of additional laminitis episodes.
	With respect to the particular dose and schedule of administration described in claims 1 and 12-14, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse, and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables, and because Cai discloses that once per day is within the range of dosing frequencies disclosed.
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. in view of Frank as applied to claims 1-15 and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Mascitti et al. and Frank are discussed above.  Mascitti et al. in view of Frank does not disclose a 1:1:1 complex of a SGLT2 inhibitor with proline and water as described in claims 16 and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Mascitti et al. in the disclosed method of Mascitti et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Mascitti et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. in view of Frank as applied to claims 1, 4-10, 12-15, and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Cai et al. and Frank are discussed above.  Cai et al. in view of Frank does not disclose any compound falling within the scope of structures or crystalline complexes described in claims 2, 3, 16, and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Cai et al. in the disclosed method of Cai et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Cai et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10688116. (of record in previous action, herein referred to as ‘116) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘116 anticipate the claimed invention.  Specifically, claim 1 of ‘116 claims a method of treating or preventing disorders including laminitis, pituitary pars intermedia dysfunction, and equine metabolic syndrome in an equine subject comprising administering to a subject a compound falling within the scope of formulae (1) and (18) in claims 2 and 3.  Claim 9 of ‘116 further specifies the same dosage recited in instant claim 1.  Dependent claims 2-8 and 10-16 of ‘118 further add the same additional limitations in the exact same words as instant claims 4-10 and 12-18, thereby anticipating the claims.

Claims 1-6, 8-10, 12-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 11, and 14-17 of U.S. Patent No. 10555958. (of record in previous action, herein referred to as ‘958) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘958 anticipate the claimed invention.  Specifically, claim 1 of ‘958 claims a method for treating a metabolic disorder in an equine animal comprising administering a composition comprising  1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3.  Claims 2 and 3 of ‘958 further define the metabolic disorder as including various disorders recited in instant claim 1 including equine metabolic syndrome, pituitary pars intermedia dysfunction, and laminitis.  Claim 7 of ‘958 recites the same dosage recited in instant claim 1, thereby anticipating instant claims 1-3.  Claims 2 and 3 of ‘958 also recite insulin resistance, thereby rendering obvious instant claims 4, 5, and 18 wherein the condition being treated is associated with insulin resistance.  Claim 5 of ‘958 recites the same additional limitation as instant claim 6.  Claim 6 of ‘958 recites oral or parenteral administration, anticipating instant claim 9 and 10.  Claims 15-17 of ‘958 define the SGLT2 inhibitor as a complex with proline, anticipating instant claim 8.  Claims 11 and 14 of ‘958 define dosages of the SGLT2 inhibitor anticipating the doses recited in instant claims 11-13.  Claim 9 of ‘958 specifies that the SGLT2 inhibitor is administered once per day, anticipating instant claim 14.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Structure (1) as defined in claim 3 defines the variable R3 with reference to a list of possible chemical groups ending with “… (R)-tetrahydrofuran-3-yloxy or (S)-tetrahydrofuran-3-yloxy or cyano, a derivative thereof wherein …” It is unclear from the syntax wherein “a derivative thereof” refers to the definition of R3 including derivatives of the various structures listed for R3, or whether it is intended to modify the subsequent phrase allowing for the structure to include acyl and carbonate groups.  Therefore the exact metes and bounds of the claimed structure are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. (US patent 8080580, of record in previous action) in view of Frank 2013. (“Insulin dysregulation” Equine Veterinary Journal vol. 46 pp. 203-112, reference previously included with PTO-892 submitted January 19, 2022)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Mascitti et al. discloses SGLT2 inhibitor compounds for treating diseases in animals related to obesity, type 2 diabetes, and complications thereof. (column 2 lines 14-21) In a particular embodiment the compound is a crystal having a particular formula which is the same as formula (9) in instant claims 2 and 3. (column 3 lines 33-55) Diseases treatable by the claimed method include for example insulin resistance, hyperlipidemia, hyperinsulinemia, obesity, and hypertension. (column 4 lines 4-9) Mascitti et al. further discloses that animals treatable by the disclosed methods include horses. (column 5 lines 55-56) The compound can further be prepared as a cocrystal with L-proline. (column 6 lines 34-35) Complications of diabetes and metabolic syndrome are further described as including insulin resistance, hyperglycemia, atherosclerosis, peripheral vascular disease, and hypertension. (column 22 lines 29-53) Typical doses of the compound administered include about 0.01-1 mg/kg/day. (column 22 lines 62-67) Mascitti et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is laminitis, pituitary pars intermedia dysfunction, or equine metabolic syndrome.
	Frank 2013 discloses that equine metabolic syndrome is a collection of endocrine and metabolic abnormalities associated with laminitis, hyperinsulinemia, and insulin resistance in equids. (p. 103 left column first paragraph) Hyperinsulinemia and insulin resistance can have a cause-and-effect relationship, with each acting to increase the other. (p. 103 right column last paragraph, p. 104 figure 1 and left column second paragraph) Obesity is also a modifying factor that contributes to EMS and hyperinsulinemia. (p. 104 right column first paragraph) PPID can also occur as a modifying or contributing factor to EMS in conjunction with insulin resistance. (p. 106 right column third – fifth paragraph) Management of obesity is an important element of therapy in obese horses with EMS. (p. 108 left column last paragraph – right column third paragraph) Drug therapy is indicated both for treatment of obesity in horses that cannot be exercised because of laminitis, (p. 108 left column fifth paragraph) and for treatment of hyperinsulinemia and insulin resistance. (p. 108 left column last paragraph) However metformin yields conflicting results for this purpose likely because of its poor oral bioavailability in horses. (p. 109 left column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Mascitti et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis or pituitary pars intermedia dysfunction, in order to treat these conditions.  One of ordinary skill in the art would have been motivated to treat these conditions because Frank 2013 discloses that obesity and insulin resistance are contributing factors to equine metabolic syndrome which is itself associated with PPID and laminitis, and that treatment of obesity and IR is a major part of the management of EMS, as well as the treatment of laminitis.  Furthermore one of ordinary skill in the art would have reasonably expected success in practicing this method because Frank discloses that pharmacological treatment of IR and obesity is used as part of the management of horses suffering from these conditions.
	With respect to the particular dose and schedule of administration described in claims 1 and 12-14, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse using the human dosage range described by Mascitti et al., and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables.
	For these reasons the invention taken as a whole is prima facie obvious.



Claims 1, 4-10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US patent 8987323, of record in previous action) in view of Frank 2013. (“Insulin dysregulation” Equine Veterinary Journal vol. 46 pp. 203-112, reference previously included with 1/19/2022 PTO-892)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Cai et al. discloses a crystalline form of a compound which is a SGLT2 inhibitor, and methods of using this compound for treating diseases and conditions affected by SGLT2 inhibition. (column 2 lines 35-46) The subject being treated can include animals such as horses. (column 4 lines 24-28) Diseases treatable include metabolic disorders such as diabetes mellitus, hyperglycemia, insulin resistance, metabolic syndrome, hyperinsulinemia, hypertension, obesity, and atherosclerosis. (column 4 lines 44-56) Cai et al. also discloses the compound as an L-proline complex. (column 7 lines 28-36) The compounds can be prepared in pharmaceutical forms for oral administration. (column 12 lines 7-18) The compounds can be administered in varying amounts between 1 and 4 times per day. (column 19 lines 43-57) Cai et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is laminitis, pituitary pars intermedia dysfunction, or equine metabolic syndrome.
	Frank 2013 discloses that equine metabolic syndrome is a collection of endocrine and metabolic abnormalities associated with laminitis, hyperinsulinemia, and insulin resistance in equids. (p. 103 left column first paragraph) Hyperinsulinemia and insulin resistance can have a cause-and-effect relationship, with each acting to increase the other. (p. 103 right column last paragraph, p. 104 figure 1 and left column second paragraph) Obesity is also a modifying factor that contributes to EMS and hyperinsulinemia. (p. 104 right column first paragraph) PPID can also occur as a modifying or contributing factor to EMS in conjunction with insulin resistance. (p. 106 right column third – fifth paragraph) Management of obesity is an important element of therapy in obese horses with EMS. (p. 108 left column last paragraph – right column third paragraph) Drug therapy is indicated both for treatment of obesity in horses that cannot be exercised because of laminitis, (p. 108 left column fifth paragraph) and for treatment of hyperinsulinemia and insulin resistance. (p. 108 left column last paragraph) However metformin yields conflicting results for this purpose likely because of its poor oral bioavailability in horses. (p. 109 left column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Cai et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis or pituitary pars intermedia dysfunction, in order to treat these conditions.  One of ordinary skill in the art would have been motivated to treat these conditions because Frank 2013 discloses that obesity and insulin resistance are contributing factors to equine metabolic syndrome which is itself associated with PPID and laminitis, and that treatment of obesity and IR is a major part of the management of EMS, as well as the treatment of laminitis.  Furthermore one of ordinary skill in the art would have reasonably expected success in practicing this method because Frank discloses that pharmacological treatment of IR and obesity is used as part of the management of horses suffering from these conditions.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. in view of Frank 2013 as applied to claims 1-15 and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Mascitti et al. and Frank 2013 are discussed above.  Mascitti et al. in view of Frank 2013 does not disclose a 1:1:1 complex of a SGLT2 inhibitor with proline and water as described in claims 16 and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Mascitti et al. in the disclosed method of Mascitti et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Mascitti et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. in view of Frank 2013 as applied to claims 1, 4-10, 12-15, and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Cai et al. and Frank 2013 are discussed above.  Cai et al. in view of Frank 2013 does not disclose any compound falling within the scope of structures or crystalline complexes described in claims 2, 3, 16, and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Cai et al. in the disclosed method of Cai et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Cai et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 1-6, 8-10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. (US patent 8080580, of record in previous action) in view of Durham et al. (“The effect of metformin on measurements of insulin sensitivity and β-cell response in 18 horses and ponies with insulin resistance” Equine Veterinary Journal vol. 40 pp. 593-500, reference included with PTO-892)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Mascitti et al. discloses SGLT2 inhibitor compounds for treating diseases in animals related to obesity, type 2 diabetes, and complications thereof. (column 2 lines 14-21) In a particular embodiment the compound is a crystal having a particular formula which is the same as formula (9) in instant claims 2 and 3. (column 3 lines 33-55) Diseases treatable by the claimed method include for example insulin resistance, hyperlipidemia, hyperinsulinemia, obesity, and hypertension. (column 4 lines 4-9) Mascitti et al. further discloses that animals treatable by the disclosed methods include horses. (column 5 lines 55-56) The compound can further be prepared as a cocrystal with L-proline. (column 6 lines 34-35) Complications of diabetes and metabolic syndrome are further described as including insulin resistance, hyperglycemia, atherosclerosis, peripheral vascular disease, and hypertension. (column 22 lines 29-53) Typical doses of the compound administered include about 0.01-1 mg/kg/day. (column 22 lines 62-67) Mascitti et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is equine laminitis.
	Durham et al. discloses treatment of horses and ponies with recurrent insulin resistance and laminitis with metformin, a drug for treatment of insulin resistance. (abstract)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Mascitti et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis.  One of ordinary skill in the art would have been motivated to treat these conditions because Durham et al. discloses that insulin resistance is a contributing factor to laminitis, and suggests treating laminitis using a pharmacological agent directed to treatment of insulin resistance.
	With respect to the particular dose and schedule of administration described in claims 1 and 12-14, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse using the human dosage range described by Mascitti et al., and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables.
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 1, 4-6, 8-10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US patent 8987323, of record in previous action) in view of Durham et al. (“The effect of metformin on measurements of insulin sensitivity and β-cell response in 18 horses and ponies with insulin resistance” Equine Veterinary Journal vol. 40 pp. 593-500, reference included with PTO-892)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Cai et al. discloses a crystalline form of a compound which is a SGLT2 inhibitor, and methods of using this compound for treating diseases and conditions affected by SGLT2 inhibition. (column 2 lines 35-46) The subject being treated can include animals such as horses. (column 4 lines 24-28) Diseases treatable include metabolic disorders such as diabetes mellitus, hyperglycemia, insulin resistance, metabolic syndrome, hyperinsulinemia, hypertension, obesity, and atherosclerosis. (column 4 lines 44-56) Cai et al. also discloses the compound as an L-proline complex. (column 7 lines 28-36) The compounds can be prepared in pharmaceutical forms for oral administration. (column 12 lines 7-18) The compounds can be administered in varying amounts between 1 and 4 times per day. (column 19 lines 43-57) Cai et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is equine laminitis.
	Durham et al. discloses treatment of horses and ponies with recurrent insulin resistance and laminitis with metformin, a drug for treatment of insulin resistance. (abstract)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Cai et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis.  One of ordinary skill in the art would have been motivated to treat these conditions because Durham et al. discloses that insulin resistance is a contributing factor to laminitis, and suggests treating laminitis using a pharmacological agent directed to treatment of insulin resistance. 
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. in view of Durham as applied to claims 1-15 and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Mascitti et al. and Durham et al. are discussed above.  Mascitti et al. in view of Durham et al. does not disclose a 1:1:1 complex of a SGLT2 inhibitor with proline and water as described in claims 16 and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Mascitti et al. in the disclosed method of Mascitti et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Mascitti et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. in view of Durham et al. as applied to claims 1, 4-10, 12-15, and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Cai et al. and Durham et al. are discussed above.  Cai et al. in view of Durham et al. does not disclose any compound falling within the scope of structures or crystalline complexes described in claims 2, 3, 16, and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Cai et al. in the disclosed method of Cai et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Cai et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10864225. (of record in previous action, herein referred to as ‘225) in view of Frank, Frank 2013, or Durham et al. (all cited previously with respect to obviousness under 35 USC 103)
Independent claim 1 of ‘225 claims a method of treating one of a number of metabolic disorders in an equine animal including insulin resistance, hyperinsulinemia, and obesity, comprising administering to the equine animal a SGLT2 inhibitor having a structure falling within the scope of structure (1) recited in present claims 2 and 3.  The dosage of this compound is furthermore between 0.01-1 mg/kg, which falls within the scope recited in present claims 1, 2, 19, and 20. Dependent claim 13 of ‘225 further narrows this range to 0.03-0.4 mg/kg as recited by present claim 13.  Dependent claim 2 of ‘225 requires that the equine suffer from insulin resistance or hyperinsulinemia, similarly to present claims 4 and 5.  Dependent claim 8 of ‘225 recites regional adiposity as does present claim 7.  Dependent claim 7 of ‘225 requires that the equine be a horse or pony as does present claim 6.  Dependent claims 9 and 10 require that the SGLT2 inhibitor be in the form of a crystalline complex with proline as does present claim 8.  Claims 11 and 12 of ‘225 recite the same route and schedule of administration as present claims 9, 10, and 14.  The claims of ‘225 do not specifically claim a method wherein the equine being treated suffers from PPID and/or laminitis.
However as discussed previously with respect to obviousness under 35 USC 103, it would have been obvious to one of ordinary skill in the art, in view of the previously disclosed teachings of Frank, Frank et al. 2031, and Durham et al., to treat an equine suffering from laminitis and/or PPID with a therapeutic agent directed to treating insulin resistance, obesity and/or hyperinsulinemia.  Therefore one of ordinary skill in the art would have found it to be obvious to treat the presently claimed patient population by the method claimed by ‘225.

Claims 1-7, 12, 13-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of U.S. Patent No. 10220017. (previously of record, herein referred to as ‘017) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘017 render the claimed invention obvious.
Specifically claim 1 of ‘017 claims a pharmaceutical composition comprising a SGLT2 inhibitor having a structure falling within the scope of formula (1) in present claims 2 and 3.  Claim 27 of ‘017 claims a method of administering this compound to an equine animal to treat conditions including insulin resistance, hyperinsulinemia, laminitis, and PPID, as recited in the present claims.  The claimed invention differs from that of ‘017 in that it recites a specific dosage at which the SGLT2 inhibitor is administered.  However, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse, and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables.

Claims 1-10, 12-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, and 10-17 of copending Application No. 17/094591 (US pre-grant publication 2021/0069222, cited in PTO-892, herein referred to as ‘591) in view of Frank, Frank 2013, or Durham et al. (all cited previously with respect to obviousness under 35 USC 103) 
Claim 1 of ‘591 claims a method of treating a metabolic disorder in an equine comprising administering to the equine a SGLT2 inhibitor having a structure falling within the scope of compounds recited in present claims 2 and 3.  Claims 3 and 8 of ‘591 claim methods of treating insulin resistance or hyperinsulinemia, or a condition associated with insulin resistance or hyperinsulinemia as recited in present claims 4 and 5.  Dependent claims 10-14 and 17 of ‘591 introduce the same additional limitations as present claims 6-10 and 14.  Dependent claims 15 and 16 of ‘591 further recite specific dosage ranges falling within or overlapping the presently claimed dosage ranges. The claims of ‘591 do not specifically claim a method wherein the equine being treated suffers from PPID and/or laminitis.
However as discussed previously with respect to obviousness under 35 USC 103, it would have been obvious to one of ordinary skill in the art, in view of the previously disclosed teachings of Frank, Frank et al. 2031, and Durham et al., to treat an equine suffering from laminitis and/or PPID with a therapeutic agent directed to treating insulin resistance, obesity and/or hyperinsulinemia.  This is especially true because claim 4 of ‘591 specifically references conditions “associated with” insulin resistance and/or hyperinsulinemia, which the additional cited references clearly demonstrate include PPID and laminitis.  Therefore one of ordinary skill in the art would have found it to be obvious to treat the presently claimed patient population by the method claimed by ‘591.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 10617666 (Cited in PTO-892, herein referred to as ‘666) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 16 of ‘666 claims a method of treating a feline animal suffering from a metabolic syndrome comprising administering to the feline animal a SGLT2 inhibitor having a structure falling within structure (1) in present claims 2 and 3, wherein the compound is present in a 1:1:1 crystal complex with proline and water as recited in present claim 16.  Claim 17 of ‘666 further recites a specific X-ray powder diffraction pattern as recited in present claim 17.  The claims of ‘666 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘666 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 19 of U.S. Patent No. 10603300 (Cited in PTO-892, herein referred to as ‘300) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘300 claims a method of treating a canine animal suffering from a metabolic syndrome comprising administering to the canine animal a SGLT2 inhibitor having a structure falling within structure (1) in present claims 2 and 3. Claim 19 further requires that the compound is present in a 1:1:1 crystal complex with proline and water as recited in present claim 16.  The claims of ‘300 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘300 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11433045 (Cited in PTO-892, herein referred to as ‘045) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘045 claims a method of treating a canine animal suffering from a metabolic syndrome comprising administering to the canine animal a SGLT2 inhibitor having a structure falling within structure (1) in present claims 2 and 3.  The claims of ‘045 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘045 to treat these conditions in an equine subject, as doing so is suggested by the art.
Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10406172 (Cited in PTO-892, herein referred to as ‘172) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘172 claims a pharmaceutical composition including the SGLT2 inhibitor 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]benzene, which falls within the scope of structure (1) in the present claims and is further the compound Empagliflozin which is structure (5) in present claims 2 and 3.  The claims of ‘172 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘172 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9949998 (Cited in PTO-892, herein referred to as ‘998) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘998 claims a method of improving glycemic control in a patient comprising administering to the patient the SGLT2 inhibitor Empagliflozin which is structure (5) in present claims 2 and 3.  The claims of ‘998 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘998 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10258637 (Cited in PTO-892, herein referred to as ‘637) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘637 claims a method of improving glycemic control in a patient comprising administering to the patient the SGLT2 inhibitor Empagliflozin which is structure (5) in present claims 2 and 3.  The claims of ‘637 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘637 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 8039441 (Cited in PTO-892, herein referred to as ‘441) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘441 claims a compound falling within structure (1) in present claims 2 and 3.  Claim 7 of ‘441 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  The claims of ‘441 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘441 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 7879806 (Cited in PTO-892, herein referred to as ‘806) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘806 claims a compound overlapping the scope of structure (1) in present claims 2 and 3.  Claim 10 of ‘806 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claims 8 and 9 of ‘806 claim methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘806 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘806 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 7879807 (Cited in PTO-892, herein referred to as ‘807) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘807 claims a compound overlapping the scope of structure (1) in present claims 2 and 3.  Claim 10 of ‘807 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claims 8 and 9 of ‘807 claim methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity. The claims of ‘807 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘807 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of U.S. Patent No. 7858587 (Cited in PTO-892, herein referred to as ‘587) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘587 claims a compound having a structure similar to structure (1) in present claims 2 and 3.  Claim 11 of ‘587 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claims 9 and 10 of ‘587 claim methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘587 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘587 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of U.S. Patent No. 7851602 (Cited in PTO-892, herein referred to as ‘602) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘602 claims a compound having a structure similar to structure (1) in present claims 2 and 3.  Claim 12 of ‘602 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claims 11 of ‘602 claims methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘602 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘602 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 7776830 (Cited in PTO-892, herein referred to as ‘830) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘830 claims a compound overlapping the scope of structure (1) in present claims 2 and 3.  Claim 7 of ‘830 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claims 5 and 6 of ‘830 claim methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘830 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘830 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent No. 7772378 (Cited in PTO-892, herein referred to as ‘378) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘378 claims a compound overlapping the scope of structure (1) in present claims 2 and 3.  Claim 12 of ‘378 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claim 11 of ‘378 claims methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘378 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compound recited in the claims of ‘378 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5-7 of U.S. Patent No. 7745414 (Cited in PTO-892, herein referred to as ‘414) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 2 of ‘414 claims a compound having a structure selected from a group falling within structure (1) in present claims 2 and 3.  Claim 7 of ‘414 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claims 5 and 6 of ‘414 claim methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘414 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the compounds recited in the claims of ‘414 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 16 of U.S. Patent No. 7723309 (Cited in PTO-892, herein referred to as ‘309) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘309 claims a crystalline form of the SGLT2 inhibitor 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]benzene, which falls within the scope of structure (1) in the present claims and is further the compound Empagliflozin which is structure (5) in present claims 2 and 3.  Claim 16 of ‘309 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claim 13 of ‘309 claims methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘309 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘309 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7713938 (Cited in PTO-892, herein referred to as ‘938) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘938 claims a crystalline form of the SGLT2 inhibitor 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]benzene, which falls within the scope of structure (1) in the present claims and is further the compound Empagliflozin which is structure (5) in present claims 2 and 3.  While the claims of ‘938 do not specifically describe this compound as an SGLT2 inhibitor, the portion of the disclosure of ‘938 directed to supporting the claims (e.g. column 3 lines 5-10) describe this compound as an SGLT2 inhibitor.  The claims of ‘938 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘938 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 7687469 (Cited in PTO-892, herein referred to as ‘469) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘469 claims a compound selected from a list including structures falling within those recited in present claims 2 and 3.  Claims 6 and 7 further claims a method of treating conditions including insulin resistance, hyperinsulinemia, and obesity, and mentions that these conditions are specifically characterized as being treatable by inhibiting the sodium dependent glucose cotransporter SGLT.  The claims of ‘469 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘469 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of U.S. Patent No. 7683160 (Cited in PTO-892, herein referred to as ‘160) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘160 claims a compound overlapping the scope of structure (1) in present claims 2 and 3.  Claim 12 of ‘160 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claim 11 of ‘160 claims methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘160 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘160 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of U.S. Patent No. 7662790 (Cited in PTO-892, herein referred to as ‘790) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘790 claims a compound overlapping the scope of structure (1) in present claims 2 and 3.  Claim 12 of ‘790 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claim 11 of ‘790 claims methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity.  The claims of ‘790 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘790 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 7419959 (Cited in PTO-892, herein referred to as ‘959) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘959 claims a compound having a structure similar to structure (1) in the present claims.  Claim 18 of ‘959 claims methods of treating conditions including insulin resistance, hyperinsulinemia, and obesity comprising administering this compound to a subject.  While the claims of ‘959 do not specifically describe this compound as an SGLT2 inhibitor, the portion of the disclosure of ‘959 directed to supporting the claims (e.g. column 1 lines 49-57) describe this compound as an SGLT2 inhibitor.  The claims of ‘959 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘959 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 7417032 (Cited in PTO-892, herein referred to as ‘032) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘032 claims a compound having a structure similar to structure (1) in present claims 2 and 3.  Claim 14 of ‘032 further claims a method of treating conditions including insulin resistance, hyperinsulinemia, and obesity, and mentions that these conditions are specifically characterized as being treatable by inhibiting the sodium dependent glucose cotransporter SGLT.  The claims of ‘032 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘032 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, and 13 of U.S. Patent No. 7375090 (Cited in PTO-892, herein referred to as ‘090) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘090 claims a compound having a structure similar to structure (1) in present claims 2 and 3.  Claim 9 of ‘090 further claims a method of treating conditions that can be influenced by inhibiting the sodium-dependent glucose cotransporter SGLT comprising administering this compound.  Claims 11 and 13 of ‘090 further claim methods of treating conditions including hyperinsulinemia, insulin resistance, and obesity comprising administering this compound.  Furthermore the portions of the specification of ‘090 that support these claims describe these compounds as SGLT2 inhibitors. (e.g. column 4 lines 20-27)  The claims of ‘090 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘090 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 7371732 (Cited in PTO-892, herein referred to as ‘732) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘732 claims a compound having a structure similar to structure (1) in present claims 2 and 3.  Claim 13 of ‘732 further claims a method of treating conditions including type 1 or 2 diabetes and complications thereof comprising administering this compound. Furthermore the portions of the specification of ‘732 that support these claims describe these compounds as SGLT2 inhibitors. (e.g. column 4 lines 4-10)  The claims of ‘732 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘732 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of U.S. Patent No. 9145434 (Cited in PTO-892, herein referred to as ‘434) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘434 claims a crystalline form of the SGLT2 inhibitor 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)-benzene, which falls within the scope of structure (18) in present claims 2 and 3.  Claim 12 of ‘434 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claim 11 of ‘434 claims methods of treating type 2 diabetes mellitus.  The claims of ‘309 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘434 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, and 12 of U.S. Patent No. 8507450 (Cited in PTO-892, herein referred to as ‘450) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘450 claims a crystalline complex of the SGLT2 inhibitor 1-chloro-4-(beta—glucopyranos-1-yl)-2-(4-ethynyl-benzyl)benzene, which falls within the scope of structure (1) in present claims 2 and 3, with proline.  Claim 12 of ‘450 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claims 8 and 9 of ‘450 claim methods of treating conditions including hyperinsulinemia, insulin resistance, and obesity, comprising administering this compound to a subject.  The claims of ‘450 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘450 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 8283326 (Cited in PTO-892, herein referred to as ‘326) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘326 claims a crystalline form of the SGLT2 inhibitor 4-(beta-D-glucopyranos-1-yl)-1-methyl-2-[4-((S)-tetrahydrofuran-3-yloxy)benzyl]benzene, which falls within the scope of structure (1) in present claims 2 and 3.  Claim 7 of ‘326 further claims a method of inhibiting SGLT2 in a subject comprising administering this compound to the subject.  Claim 6 of ‘326 claims methods of treating conditions including hyperinsulinemia, insulin resistance, and obesity, comprising administering this compound to a subject.  The claims of ‘326 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘326 to treat these conditions in an equine subject, as doing so is suggested by the art.

Claims 1-10, 12-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12, 13, 16, and 18 of copending Application No. 16/805795 (US pre-grant publication 2020/0197352, cited in PTO-892, herein referred to as ‘795) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claim 1 of ‘795 claims a method of treating a feline animal suffering from a metabolic syndrome comprising administering to the feline animal a SGLT2 inhibitor having a structure falling within structure (18) in present claims 2 and 3.  Dependent claim 22 of ‘795 further defines a dosage of 0.1-1 mg/kg/day.  Dependent claims 5, 12, 13, 16, and 18 of ‘795 further define the same additional limitations as present claims 8-10 and 14.  The claims of ‘795 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘795 to treat these conditions in an equine subject, as doing so is suggested by the art.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10, 12-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-15 of copending Application No. 17/873638 (unpublished cited in PTO-892, herein referred to as ‘638) in view of Cai et al. or Mascitti et al. as discussed above, further in view of Frank, Frank 2013, or Durham et al. as discussed above.
Claims 1 and 5 of ‘638 claims a method of treating a canine animal suffering from a metabolic syndrome comprising administering to the feline animal a SGLT2 inhibitor having a structure which is the same as those recited in present claims 2 and 3.  Dependent claims 2-4 of ‘638 define specific doses as recited in present claims 1, 12, 13, 19, and 29.  Dependent claims 11-15 of ‘638 further define the same additional limitations as present claims 8-10 and 14.  The claims of ‘638 do not claim a method of treating an equine subject suffering from laminitis and/or PPID.  However, as discussed previously with respect to 35 USC 103 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use SGLT2 inhibitors to treat laminitis and/or PPID in equine subjects.  Therefore it would further have been obvious to use the composition recited in the claims of ‘638 to treat these conditions in an equine subject, as doing so is suggested by the art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/1/2022